Citation Nr: 0213815	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-05 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for left ear hearing 
loss, currently evaluated as 0 percent disabling.  

(The issues of entitlement to an increased evaluation for 
migraine headaches with a history of pseudotumor cerebri, 
currently evaluated as 30 percent disabling, and entitlement 
to an increased evaluation for left knee chondromalacia of 
the patella, with degenerative changes of the posterior horn 
of the medial meniscus, currently evaluated as 20 percent 
disabling, are being developed and will be the subject of a 
later decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The appellant had active service from May 1984 to September 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California. 

The Board is undertaking additional development on the issues 
of entitlement to an increased evaluation for migraine 
headaches with a history of pseudotumor cerebri, currently 
evaluated as 30 percent disabling, and entitlement to an 
increased evaluation for left knee chondromalacia of the 
patella, with degenerative changes of the posterior horn of 
the medial meniscus, currently evaluated as 20 percent 
disabling, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing the issues.  




FINDINGS OF FACT

1.  The record reflects that the appellant failed to report 
for a VA examination scheduled in May 2001.  

2.  A June 2001 supplemental statement of the case notified 
her that she had failed to report for the scheduled 
examination.  

3.  There is no evidence of "good cause," which would 
excuse her failure to report for the examination.  


CONCLUSION OF LAW

An evaluation in excess of 0 percent for left ear hearing 
loss is denied due to failure to report, without good cause, 
for a VA compensation examination.  38 C.F.R. § 3.655(b) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA regulations, it is incumbent upon the appellant to 
submit to a VA examination if she is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2001).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit, which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  

The record reflects that the appellant was requested to 
undergo a VA examination in May 2001 so that the nature and 
extent of her left ear hearing loss could be determined.  The 
appellant failed to report for the scheduled examination.  In 
June 2001, the RO, in a supplemental statement of the case, 
informed the appellant that she had failed to report for an 
examination.  The appellant was clearly placed on notice of 
the provisions of 38 C.F.R. § 3.655.  

There is no evidence showing "good cause" for her failure 
to report for the scheduled VA examination.  If the appellant 
chooses to make herself unavailable while at the same time 
pursuing a claim for VA benefits, that is her choice and she 
must bear any adverse consequences of such action.  What is 
clear is that VA has made thorough and concerted efforts to 
assist the appellant in the development and adjudication of 
her claim.  Further action without response or assistance 
from the appellant constitutes a waste of limited government 
resources.  See e.g. Grivois v. Brown, 6 Vet. App. 136, 139 
(1994).

The appellant's claim for an evaluation in excess of 0 
percent for left ear hearing loss is not "an original 
compensation claim," which would allow the claim to be 
decided based upon the evidence of record when the appellant 
fails to report for an examination.  38 C.F.R. § 3.655(b).  
Rather, such claim falls under "any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for an increased rating" and is accordingly 
denied pursuant to 38 C.F.R. § 3.655(b) (2001).  

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the appellant was notified in 
the September 1999 and June 2001 rating decisions of the 
reasons and bases for the denial of her claim.  She was 
further notified of this information in the November 1999 
statement of the case and January 2000 and June 2001 
supplemental statements of the case.  The Board concludes 
that the discussions in the September 1999 and June 2001 
rating decisions and in the statement and supplemental 
statements of the case, which were all sent to the appellant, 
informed her of the information and evidence needed to 
substantiate the claim.  In addition, by letter dated in 
November 1999, she was advised of the evidence she needed to 
submit to substantiate her claim.  These actions satisfied 
VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
 
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
appellant has not identified any available unobtained 
evidence that might aid her claim.  The Board notes that the 
appellant was afforded an opportunity to present evidence and 
argument in support of her claim and did so in February 2001.  
The Board further notes that the appellant failed to report 
for a scheduled VA examination without good cause shown.  The 
duty to assist is not a one-way street.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In this case, the Board finds 
that VA has done everything reasonably possible to assist the 
appellant.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  


ORDER

An evaluation in excess of 0 percent for left ear hearing 
loss is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

